       Case: 1:20-cv-07132 Document #: 26 Filed: 03/04/21 Page 1 of 9 PageID #:248




                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                  )
  EXTENDED CARE CLINICAL, LLC, et                 )
  al.,                                            )
          Plaintiffs,                             )
                                                  )    No. 20 C 7132
            v.                                    )
                                                  )    Judge Virginia M. Kendall
  SCOTTSDALE INSURANCE                            )
  COMPANY,                                        )

                 Defendant.

                          MEMORANDUM OPINION AND ORDER

         Plaintiffs Extended Care Clinical, LLC, Extended Care Consulting, LLC, Dyer Nursing

and Rehabilitation Center, LLC, and Major Hospital sued Defendant Scottsdale Insurance

Company (“Scottsdale”) for declaratory judgment and breach of an insurance policy issued to

Major Hospital d/b/a SM Healthcare (“SM Healthcare”). Plaintiffs initiated suit in the Circuit

Court of Cook County. Scottsdale removed the action to this Court based on diversity jurisdiction

and now moves to transfer the case to the Northern District of Indiana pursuant to 28 U.S.C. §

1404(a). For the following reasons, Scottsdale’s motion to transfer venue [7] is denied.

                                         BACKGROUND

         The following facts are taken from Plaintiffs’ complaint and the exhibits attached thereto

and are accepted as true for purposes of this motion. See e.g., Bettcher Indus. v. Suhner Turbo

Trim, No. 13 C 9000, 2014 WL 2937063, at *1 (N.D. Ill. June 30, 2014).

  I.     The Scottsdale Insurance Policy

         SM Healthcare is a healthcare facility that operates the Dyer Nursing & Rehabilitation

Center (“Dyer”). (Dkt. 1-1 at 6). SM Healthcare and Dyer are incorporated and located in Indiana.


                                                 1
       Case: 1:20-cv-07132 Document #: 26 Filed: 03/04/21 Page 2 of 9 PageID #:249




(Id.) Dyer entered into a service agreement with Extended Care Clinical, LLC and Extended Care

Consulting, LLC (“the EECs”) under which the ECCs would obtain insurance coverage for Dyer.

(Id.) The ECCs are healthcare consulting companies registered as LLCs in Illinois with their

principal place of business in Evanston, Illinois. (Id.) The ECCs contacted an insurance broker,

Worthy Insurance Group (“Worthy”), to obtain liability insurance for themselves and Dyer in

connection with operations at the nursing facility. (Id. at 6–7). Worthy’s principal place of business

is in Skokie, Illinois. (Id. at 7). From their offices in Skokie, Worthy procured a liability insurance

policy from Scottsdale (the “Policy”). (Id.) Scottsdale is an insurance company registered in Ohio

and with its principal place of business in Arizona. (Id.) (Dkt. 1 at ¶ 8). Scottsdale issues policies

in Illinois, among other locations. (Dkt. 1-1 at 7).

         The Policy is effective from March 1, 2018 through March 1, 2019 and lists SM Healthcare

and the ECCs as the insureds, with SM Healthcare as the Named Insured. (Id. at 7, 16). It is a

“claims made and reported policy”, meaning it provides coverage only for those claims reported

to Scottsdale during the policy period and in accordance with the reporting requirements in the

Policy. (Id. at 7). Potential claims that result in actual claims or lawsuits after the policy period are

covered so long as they are adequately reported during the policy period. (Id. at 7–8).

 II.     The Underlying Action

         On December 24, 2018, Charles Anderson, a resident at Dyer, sustained a fall and went to

the emergency room. (Id. at 9). Anderson passed away on January 12, 2019. (Id. at 106). On

February 23, 2019, the ECCs reported Anderson’s fall via email to Scottsdale, along with other

incidents involving Anderson, including lacerations and bruises Anderson sustained while at Dyer.

(Id. at 9–13). On February 20, 2020, Anderson’s estate brought a wrongful death suit in Indiana




                                                   2
       Case: 1:20-cv-07132 Document #: 26 Filed: 03/04/21 Page 3 of 9 PageID #:250




state court against Dyer, alleging that Dyer breached applicable standards of care in caring for and

treating Anderson. (Id. at 105).

III.     The Present Action

         After receiving notice of the Anderson suit on March 23, 2020, Plaintiffs submitted the

lawsuit to Scottsdale for defense and indemnification. (Id. at 13). On April 3, 2020, Scottsdale sent

SM Healthcare a letter denying Plaintiffs’ request for defense and indemnification on the basis that
                                                                               1
Dyer reported the lawsuit after the policy period had expired. (Id.)               On June 3, 2020, Plaintiffs

filed suit in the Circuit Court of Cook County seeking declaratory judgment that Scottsdale is

required under the Policy to defend against and indemnify Plaintiffs for the Anderson suit. (Id. at

105–07). Plaintiffs relatedly allege a breach of contract claim. (Id. at 107). Scottsdale removed the

case to this Court on the basis of diversity jurisdiction and now moves to transfer it to the Northern

District of Indiana. (Dkt. 1) (Dkt. 7).

                                          LEGAL STANDARD

         Section 1404(a) provides that, “[f]or the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties have consented.”

28 U.S.C. § 1404(a). Section 1404(a) authorizes the Court to transfer matters based on a ‘“case-

by-case consideration of convenience and fairness.”’ Research Automation, Inc. v. Schrader-

Bridgeport Int'l, Inc., 626 F.3d 973, 977 (7th Cir. 2010) (quoting Stewart Org., Inc. v. Ricoh Corp.,

487 U.S. 22, 29 (1988)). District courts are thus granted “a substantial degree of deference ... in

deciding whether transfer is appropriate.” Id. at 977–78. The Court may transfer a case under

section 1404(a) when: “(1) venue is proper in the transferor district; (2) venue is proper in the


1
 The letter is addressed from Nationwide’s offices in New York. (Dkt. 1-1 at 111–13). Although the parties do not
explain the relationship between Scottsdale and Nationwide, they are treated as one for purposes of this motion.

                                                       3
         Case: 1:20-cv-07132 Document #: 26 Filed: 03/04/21 Page 4 of 9 PageID #:251




transferee district; (3) the transfer will serve the convenience of the parties and witnesses; and (4)

the transfer will serve the interests of justice.” Hanover Ins. Co. v. N. Bldg. Co., 891 F. Supp. 2d

1019, 1025 (N.D. Ill. 2012) (citation omitted). 2 Neither party disputes, and the Court agrees, that

the first and second conditions are met. All that is disputed is whether the interests of convenience

and justice require a transfer of venue to the Northern District of Indiana.

                                                  DISCUSSION

    I.     Convenience

           “In evaluating the convenience of the parties and witnesses, courts weigh the following

factors: (1) the plaintiff's choice of forum; (2) the situs of the material events; (3) the relative ease

of access to sources of proof; (4) the convenience of the witnesses; and (5) the convenience to the

parties of litigating in the respective forums.” Kjaer Weis v. Kimsaprincess Inc., 296 F. Supp. 3d

926, 930 (N.D. Ill. 2017) (quotations and citation omitted). Scottsdale “has the burden of

establishing, by reference to particular circumstances, that the transferee forum is clearly more

convenient.” Coffey v. Van Dorn Iron Works, 796 F.2d 217, 219-20 (7th Cir. 1986). Considering

the five factors together, the Court concludes that Scottsdale has not met its burden.

             i.   Plaintiff’s Choice of Forum & Situs of Material Events

           A plaintiff's choice of forum is generally given substantial weight, particularly when it is

the plaintiff's home forum. See Kamel v. Hill-Rom Co., Inc., 108 F.3d 799, 803 (7th Cir.1997). A

plaintiff entity is deemed to reside where it maintains its principal place of business. 28 U.S.C. §

1391(c)(2)). Here, two of the four Plaintiffs, the ECCs, maintain their principal places of business




2
  In their response brief, Plaintiffs apply the framework for venue transfer established by the Third Circuit. (Dkt. 17
at 5–6). The Court declines to apply this framework to the present motion, and instead utilizes the method established
by courts in this district.

                                                          4
    Case: 1:20-cv-07132 Document #: 26 Filed: 03/04/21 Page 5 of 9 PageID #:252




in this district. (Dkt. 1-1 at 6). Thus, Plaintiff’s choice of forum is entitled to at least some

deference.

        The significance of plaintiff's choice, however, is significantly diminished “if the chosen

forum has relatively weak connections with the operative facts giving rise to the claim.” Hartford

Cas. Ins. Co. v. Topsail Sportswear, Inc., No. 10 C 1507, 2010 WL 2757556, at *3 (N.D. Ill. July

8, 2010) (quotations and citation omitted); accord, e.g, Heston v. Equifax Credit Info. Serv., 03 C

2476, 2003 WL 22243986, at *1 (N.D.Ill. Sept.26, 2003) (citation omitted). The parties dispute

the site of material events. Scottsdale argues that it is Indiana, where Anderson suffered harm and

the site of the underlying wrongful death action, while Plaintiffs argue it is Illinois, where the

Policy was brokered and issued. The instant lawsuit, however, has little to do with the merits of

Anderson’s wrongful death action or the negotiation and purchase of the Policy. Rather, the present

dispute concerns Scottsdale’s decision to deny coverage of the Anderson action based on its

interpretation of the Policy. See Evangelical Lutheran Church In Am. v. Atl. Mut. Ins. Co., 973 F.

Supp. 820, 823 (N.D. Ill. 1997) (concluding site of events in declaratory judgment action regarding

insurance coverage is where the decision to deny coverage occurred); Commercial Union Ins. Co.

v. Auto Europe, L.L.C., No. 01 C 6961, 2002 WL 47026, at *2 (N.D. Ill. Jan. 10, 2002) (same).

This decision presumably took place at Scottsdale’s offices in New York, as the letter informing

SM Healthcare of the coverage denial was sent from Scottsdale’s New York offices. (Dkt. 1-1 at

111–13). Also relevant to the present suit is the manner in which Plaintiffs gave notice of

Anderson’s potential claims to Scottsdale. These actions took place from ECCs’ offices in Illinois.

(Id. at 98–103). Because at least some of the actions at issue took place in Illinois, factors one and

two weigh against transfer.




                                                  5
    Case: 1:20-cv-07132 Document #: 26 Filed: 03/04/21 Page 6 of 9 PageID #:253




         ii.   Ease of Access to Sources of Proof and Convenience of Witnesses

       Scottsdale argues that documents and testimony related to the underlying wrongful death

action are relevant to determining whether the Anderson suit arises from the potential claims

reported to Scottsdale during the policy period. As these documents and witnesses are in Indiana,

Scottsdale argues this factor weighs in favor of transfer. Given that the outcome of this case will

be determined on the interpretation of the Policy, it is unlikely that the Court will need witness

testimony or documents regarding the Anderson matter or the care Anderson received at Dyer

beyond the Anderson complaint itself. See Evangelical, 973 F. Supp. at 823. To the extent these

documents become relevant, Scottsdale does not contend they are unable to be readily transferred

electronically or via other means. See e.g., Brunswick Corp. v. Fitness 19 OH 237, LLC, No. 19 C

1503, 2019 WL 2326000, at *3 (N.D. Ill. May 31, 2019) (“[T]he physical location of documents

is less important than it once was given the advent of electronic discovery.”).

       Scottsdale also asserts that the individuals at SM Healthcare who received the coverage

denial letter are in Indiana. The Court, however, will likely not need testimony regarding the

circumstances of receiving that letter to determine whether Scottsdale is required to defend and

indemnify against the Anderson action. The relevant question in this matter is whether Plaintiffs

provided adequate notice of Anderson’s potential claims to Scottsdale as defined by the Policy.

Records pertaining to this issue are likely in possession of the ECC employees in Illinois who

reported the potential claims to Scottsdale. (Dkt. 1-1 at 98–103). Although some of these

documents are in Dyer’s possession in Indiana, that documentation was also attached to the emails

sent by the ECCs to Scottsdale. (Id.) Scottsdale further acknowledges that related documents are

also in Worthy’s possession in Illinois. (Dkt. 18 at 6). Thus, these factors weigh against transfer.




                                                  6
       Case: 1:20-cv-07132 Document #: 26 Filed: 03/04/21 Page 7 of 9 PageID #:254




          iii.   Convenience of the Parties

         The last factor is the convenience to the parties, under which “courts consider the

residences and resources of the parties….” Kjaer Weis, 296 F. Supp. 3d at 934 (quotations and

citation omitted). Neither party argues for or against transfer on the basis of a lack of resources.

Considering the parties’ residences, Plaintiffs ECCs are residents of Illinois. (Dkt. 1-1 at 6).

While SM Healthcare and Dyer are not located in Illinois, Scottsdale represents that they are

Illinois citizens. (Dkt. 1 at ¶¶ 4–5). Scottsdale is incorporated in Ohio, has its principal place of

business in Arizona, has offices in New York, and issues insurances policies in Illinois. (Dkt. 1 at

¶ 8) (Dkt. 1-1 at 7, 111–13). On the facts presented to this Court, Scottsdale seems to have no

direct connection to the State of Indiana. In fact, given the business it conducts in Illinois, the

facts tend to show that Illinois would prove a more convenient forum for Scottsdale than Indiana.

Because Scottsdale has not demonstrated that Illinois is a more inconvenient forum for it than

Indiana, this factor also weighs against transfer. See In re Nat'l Presto Indus., Inc., 347 F.3d 662,

665 (7th Cir. 2003) (“[W]hen the inconvenience of the alternative venues is comparable there is

no basis for a change of venue; the tie is awarded to the plaintiff…”).

 II.     The Interests of Justice

         “In considering the interests of justice, courts weigh additional factors, including: (1) the

speed at which the case will proceed to trial; (2) the court's familiarity with the applicable law; (3)

the desirability of resolving controversies in each locale; and (4) the relation of each community

to the occurrence at issue.” Hanover Ins. Co., 891 F.Supp.2d at 1025 (citation omitted).

         The first factor is neutral. While an average judge in the Northern District of Illinois has

more pending cases than in the Northern District of Indiana, the two districts are comparable in

the time it takes civil cases to proceeds to trial. See Federal Court Management Statistics



                                                   7
     Case: 1:20-cv-07132 Document #: 26 Filed: 03/04/21 Page 8 of 9 PageID #:255




(September 30, 2020), available at https://www.uscourts.gov/statistics/table/na/federal-court-

management-statistics/2020/09/30-1 (reporting that as of September 20, 20202 an average judge

in the Northern District of Illinois had 714 pending cases, while judges in the Northern District of

Indiana had an average of 593 pending cases); Federal Court Management Statistics (December

31, 2018), available at https://www.uscourts.gov/statistics/table/na/federal-court-management-

statistics/2018/12/31-3 (reporting that for the twelve-month period ending December 31, 2018, the

median time for civil cases to proceed from filing to trial in the Northern District of Illinois was

38.3 months and 38.8 months in the Northern District of Indiana).

        On the second factor, it is unclear which state law governs the Policy because the Policy

does not contain a choice-of-law provision. Scottsdale argues Indiana law applies. Plaintiffs do not

address the issue. For purposes of this motion, the Court assumes arguendo that Indiana law

applies.

           Finally, factors three and four weigh in favor of transfer. Although the actions at issue did

not take place in Indiana, Indiana courts have a greater interest than Illinois courts in deciding

whether alleged harm caused by an Indiana nursing facility is covered by insurance.

        In summary, the convenience factors counsel against transfer while the interests of justice

factors weigh in favor of transfer. This is insufficient to justify a venue transfer. In re Nat'l Presto,

347 F.3d at 664 (“[U]nless the balance is strongly in favor of the defendant, the plaintiff's choice

of forum should rarely be disturbed.”). Scottsdale’s motion is thus denied.




                                                    8
    Case: 1:20-cv-07132 Document #: 26 Filed: 03/04/21 Page 9 of 9 PageID #:256




                                          CONCLUSION

          For the foregoing reasons, Scottsdale Insurance Company’s motion to transfer venue [7] is

denied.




                                               ____________________________________
                                               Virginia M. Kendall
                                               United States District Judge
Date: March 4, 2021




                                                  9
